               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN


UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )     Criminal No. 2018-37
                                 )
AUBREY FRETT                     )
                                 )
               Defendant.        )
                                 )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Everard E. Potter, AUSA
Nathan Brooks, AUSA
United States Attorney’s Office
St. Thomas, VI
     For the United States of America,

Richard Coughlin, Federal Public Defender
Kia Sears, AFPD
Federal Public Defender Office
St. Thomas, VI
     For Aubrey Frett.

                               ORDER
GÓMEZ, J.

      On June 17, 2019, the Court held a status conference with

the parties. At that conference, the parties discussed the

Government’s failure to disclose DNA-related evidence to Aubrey

Frett (“Frett”) within the May 16, 2019, discovery deadline. As

a consequence of the Government’s failure, Frett has moved to

exclude all DNA-related evidence.
United States v. Frett
Criminal No. 2018-37
Order
Page 2

      At Frett’s May 9, 2019, arraignment, the Magistrate Judge

ordered discovery to be complete by May 16, 2019. Despite that

order, the DNA laboratory report--dated November 16, 2018--was

first disclosed to Frett’s counsel on June 7, 2019. Trial in

this matter is currently set to commence June 24, 2019.

      The premises considered; it is hereby

      ORDERED that, no later than 9:00 a.m. on June 18, 2019, the

parties shall each file a brief addressing the following issues:

   1) Whether Frett has suffered prejudice because of the

      Government’s failure to disclose DNA-related evidence; and

   2) Any appropriate remedies the Court should order in these

      circumstances.


                                    S\
                                         Curtis V. Gómez
                                         District Judge
